

117 HR 5495 IH: Building Resilient Supply Chains Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5495IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Malinowski (for himself, Mr. Kinzinger, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Supply Chain Resiliency and Crisis Response Office in the Department of Commerce, and for other purposes.1.Short titleThis Act may be cited as the Building Resilient Supply Chains Act.2.Critical Supply Chain Resilience Program(a)EstablishmentThere is established in the Office of the Secretary of Commerce a Supply Chain Resiliency and Crisis Response Office to carry out the Critical Supply Chain Resilience Program described in subsection (d).(b)MissionThe mission of the Office shall be the following:(1)Help to promote the leadership of the United States with respect to critical industries and supply chains that—(A)strengthen the national security of the United States; and(B)have a significant effect on the economic security of the United States.(2)Encourage partnerships and collaboration with the Federal Government and the private sector, labor organizations, the governments of countries that are allies or key international partners of the United States, State governments and other political subdivisions of a State, and Tribal governments in order to—(A)promote the resilience of supply chains; and(B)respond to supply chain shocks to—(i)critical industries; and(ii)supply chains.(3)Support the development, maintenance, improvement, competitiveness, restoration, and expansion of the productive capacities, efficiency, and workforce of critical industries and domestic manufacturers of critical goods and services, industrial equipment, and manufacturing technology.(4)Prepare for and take appropriate steps to minimize the effects of supply chain shocks on critical industries and supply chains.(5)Support the creation of jobs with competitive wages in the manufacturing sector.(6)Encourage manufacturing growth and opportunities in economically distressed areas and communities of color.(7)Promote the health of the economy of the United States and the competitiveness of manufacturing in the United States.(8)Coordinate executive branch actions necessary to carry out the functions described in paragraphs (1) through (7).(c)Under Secretary of the Office(1)Appointment and termThe head of the Office shall be the Under Secretary of the Office of Supply Chain Resiliency and Crisis Response, appointed by the President, by and with the advice and consent of the Senate, for a term of not more than 5 years.(2)PayThe Under Secretary shall be compensated at the rate in effect for level II of the Executive Schedule under section 5313 of title 5, United States Code.(3)Administrative authoritiesThe Under Secretary may appoint officers and employees in accordance with chapter 51 and subchapter III of chapter 53 of title 5, United States Code.(d)Critical Supply Chain Resilience Program(1)In generalThe Under Secretary shall support the resilience, diversity, security, and strength of supply chains by providing grants, loans, and loan guarantees for eligible activities described under subsection (e) to eligible entities described under subsection (f).(2)ApplicationTo be eligible for a grant, loan, or loan guarantee under this section, an eligible entity described in subsection (f) shall submit to the Under Secretary an application at such time, in such form, and containing such information as the Under Secretary may require, including—(A)a description of the proposed activity to be carried out with such a grant, loan, or loan guarantee;(B)a description of the supply chain supported by the proposed activity; and(C)an estimate of the total costs for such activity.(e)Eligible activitiesThe following activities may be carried out with amounts made available under this section:(1)The development, diversification, preservation, improvement, support, restoration, or expansion of supply chains and the domestic manufacturing of critical goods and services, industrial equipment, and manufacturing technology, including activities that support any of the following:(A)The domestic manufacturing of a critical good or service or industrial equipment.(B)The commercialization, adoption, deployment, or use of manufacturing technology by domestic manufacturers.(C)The design, engineering, construction, expansion, improvement, repair, or maintenance of critical infrastructure or a manufacturing facility in the United States.(D)The purchase, lease, enhancement, or retooling of industrial equipment for use in the United States.(E)The purchase, lease, or acquisition of critical goods and services, industrial equipment, or manufacturing technology from reliable sources.(2)The manufacture or acquisition of a substitute for a critical good or service, industrial equipment, or manufacturing technology.(3)The establishment, improvement, development, expansion, or preservation of surge capacity or stockpiling of a critical good or service or industrial equipment, as appropriate and necessary.(4)The establishment, improvement, or preservation of diverse, secure, reliable, and strong sources and locations of a critical good or service in the United States.(f)Eligible entitiesThe following entities are eligible to receive grants, loans, and loan guarantees under this section:(1)A domestic manufacturer.(2)A domestic enterprise.(3)A State, county, city, or other political subdivision of a State.(4)A Tribal government.(5)A manufacturing extension center established as part of the Hollings Manufacturing Extension Partnership.(6)A Manufacturing USA institute as described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(7)An institution of higher education acting as part of a consortium, partnership, or joint venture with another eligible entity described in paragraphs (1) through (6).(8)A public or private nonprofit organization or association acting as part of a consortium, partnership, or joint venture with another eligible entity described in paragraphs (1) through (6).(9)A consortium, partnership, or joint venture of two or more eligible entities described under paragraphs (1) through (8).(g)RequirementsThe Under Secretary may only make a grant, loan, or loan guarantee available to an eligible entity if the Under Secretary makes a determination of the following:(1)The grant, loan, or loan guarantee is for an activity described under subsection (e).(2)Without a grant, loan, or loan guarantee the eligible entity would not be able to fund or finance the activity under reasonable terms and conditions.(3)A grant, loan, or loan guarantee is a cost effective, expedient, and practical financial assistance for the activity.(4)There is a reasonable assurance that—(A)the eligible entity will implement the activity in accordance with the application submitted pursuant to paragraph (2) of subsection (d); and(B)the activity will support—(i)the resilience, diversity, security, or strength of a supply chain; or(ii)the national security or economic security of the United States.(5)The eligible entity agrees to provide the information required under paragraph (3) of subsection (m).(h)CriteriaThe Under Secretary shall establish criteria for the awarding of grants, loans, and loan guarantees that meet the requirements under subsection (g), including the following:(1)The extent to which the activity supports the resilience, diversity, security, and strength of supply chains.(2)The extent to which the activity is funded or financed by non-Federal sources.(3)The extent to which the grant, loan, or loan guarantee will assist small and medium-sized domestic manufacturers.(4)The amount of appropriations that are required to fund or finance the grant, loan, or loan guarantee made available under this section.(i)Grant cost share(1)In generalThe Federal share of the cost of a grant awarded to an eligible entity under this section may not exceed 80 percent of the total cost of the activity.(2)WaiverUpon providing written justification for a determination made pursuant to this paragraph, which may be submitted with a classified annex to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, the Under Secretary may waive the cost share requirement under paragraph (1)—(A)during a period of national emergency declared by an Act of Congress or the President; or(B)upon making a determination that a grant is necessary to avert the disruption, strain, compromise, or elimination of a supply chain that would severely affect the national security or economic security of the United States.(3)Maximum Federal involvementFederal assistance other than a grant under this section may be used to satisfy the non-Federal share of the cost of the activity.(j)Loans and loan guarantees(1)In generalThe Under Secretary may enter into agreements with one or more eligible entities to make a loan, the proceeds of which shall be used to finance eligible activities.(2)Maximum amountThe amount of a loan under this section shall not exceed 80 percent of the reasonably anticipated costs of an activity.(3)WaiverUpon providing written justification for a determination made pursuant to this paragraph, which may be submitted with a classified annex to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, the Under Secretary may waive the requirement under paragraph (2)—(A)during a period of national emergency declared by an Act of Congress or the President; or(B)upon making a determination that a loan or loan guarantee is necessary to avert the disruption, strain, compromise, or elimination of a supply chain that would severely affect the economic security of the United States.(4)Maximum Federal involvementThe proceeds of a loan under this section may be used to pay any non-Federal share of activity costs required if the loan is repayable from non-Federal funds.(5)Loan guaranteesThe Under Secretary may provide a loan guarantee to a lender in lieu of making a loan under this subsection.(6)Loan guarantee termsThe terms of a loan guarantee provided under this subsection shall be consistent with the terms established in this subsection for a loan.(k)Creditworthiness(1)In generalFor a loan or loan guarantee issued under subsection (j), the eligible activity and eligible entity receiving such loan or loan guarantee shall be creditworthy, which shall be determined by the Under Secretary.(2)ConsiderationsIn determining the creditworthiness of an eligible activity and eligible entity, the Under Secretary shall take into consideration relevant factors, including the following:(A)The terms, conditions, financial structure, and security features of the proposed financing.(B)The revenue sources that will secure or fund any note, bond, debenture, or other debt obligation issued in connection with the Federal financing.(C)The financial assumptions upon which the loan or loan guarantee is based.(D)The ability of the eligible entity to successfully achieve the goal of the activity.(E)The financial soundness and credit history of the eligible entity.(l)ConditionsThe Under Secretary is authorized to prescribe—(1)either specifically or by maximum limits or otherwise, rates of interest, guarantee and commitment fees, and other charges which may be made in connection with a loan or loan guarantee made under this section; and(2)regulations governing the forms and procedures (which shall be uniform to the extent practicable) to be used in connection with such loans and loan guarantees.(m)Performance measuresFor grants, loans, and loan guarantees awarded under this section, the Under Secretary shall—(1)develop metrics to assess the extent to which the activities meet the criteria under subsection (h);(2)evaluate the extent to which each eligible entity awarded a grant, loan, or loan guarantee is meeting the criteria under subsection (h); and(3)require that any information the Under Secretary determines to be necessary for the evaluation described under paragraph (2) be provided by eligible entities awarded a grant, including subawardees.(n)RevocationThe Under Secretary may revoke a grant, loan, or loan guarantee if the eligible entity fails to meet any requirement under this section.(o)Construction projectsSection 602 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3212) shall apply to a construction project that receives financial assistance from the Under Secretary under this section.(p)Critical supply chain resilience fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Supply Chains for Critical Manufacturing Industries Fund (referred to in this section as the Fund) which shall solely be used by the Under Secretary to carry out this section.(2)Revolving loan fundThe proceeds of any conditions prescribed under subsection (l)(1) shall be deposited into the Fund.(q)Program evaluationNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter, the Inspector General of the Department of Commerce shall conduct an audit of the Office to—(1)evaluate the performance of the activities supported by a grant, loan, or loan guarantee under this section;(2)evaluate the extent to which the requirements and criteria under this section are met; and(3)provide recommendations on any proposed changes to improve the effectiveness of the Office on meeting the mission under subsection (b).(r)RegulationsThe Under Secretary may promulgate such regulations as the Under Secretary determines to be appropriate to carry out this section.(s)Authorization of appropriationsThere is authorized to be appropriated—(1)to the Fund $41,000,000,000 for fiscal years 2022 through 2027, to remain available until expended, of which not more than—(A)$31,000,000,000 may be used for loans and loan guarantees to eligible entities;(B)$10,000,000,000 may be used for grants; and(C)2 percent per fiscal year may be used for administrative costs; and(2)to the Inspector General of the Department of Commerce $5,000,000 for fiscal years 2022 through 2027, to remain available until expended, to carry out subsection (q).(t)Consistency with international agreementsThis Act shall be applied in a manner consistent with United States obligations under international agreements.(u)Workforce protectionsAny eligible entity applying for a grant, loan, or loan guarantee under this section and with 100 or more employees shall make a good-faith certification that—(1)the eligible entity will not abrogate existing collective bargaining agreements for—(A)the term of the grant; or(B)the term of the loan or loan guarantee and 2 years after completing repayment of the loan; and(2)the eligible entity will remain neutral in any union organizing effort for the term of the grant, loan, or loan guarantee.(v)DefinitionsIn this section:(1)Ally or key international partnerThe term ally or key international partner does not include countries that pose a significant national security or economic security risk to the United States.(2)Critical good or serviceThe term critical good or service means any raw, in process, or manufactured material (including any mineral, metal, or advanced processed material), article, commodity, supply, product, or item of supply the absence of which would have a significant effect on—(A)the national security or economic security of the United States; and(B)critical infrastructure.(3)Critical industryThe term critical industry means an industry that is critical for the national security or economic security of the United States, considering key technology focus areas under this section and critical infrastructure.(4)Critical infrastructureThe term critical infrastructure has the meaning given to that term in the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c).(5)Domestic enterpriseThe term domestic enterprise means an enterprise that conducts business in the United States and procures a critical good or service.(6)Domestic manufacturerThe term domestic manufacturer means a business that—(A)conducts in the United States the research and development, engineering, or production activities necessary or incidental to manufacturing; or(B)if provided a grant, loan, loan guarantee, or equity investment pursuant to this section, will conduct in the United States the research and development, engineering, or production activities necessary or incidental to manufacturing.(7)Industrial equipmentThe term industrial equipment means any component, subsystem, system, equipment, tooling, accessory, part, or assembly necessary for the manufacturing of a critical good or service.(8)Institution of higher educationThe term institution of higher education has the meaning given that term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(9)Key technology focus areasThe term key technology focus areas means the following:(A)Artificial intelligence, machine learning, autonomy, and related advances.(B)High performance computing, semiconductors, and advanced computer hardware and software.(C)Quantum information science and technology.(D)Robotics, automation, and advanced manufacturing.(E)Natural and anthropogenic disaster prevention or mitigation.(F)Advanced communications technology, including optical transmission components.(G)Biotechnology, medical technology, genomics, and synthetic biology.(H)Data storage, data management, distributed ledger technologies, and cybersecurity, including biometrics.(I)Advanced energy and industrial efficacy technologies, such as batteries, advanced nuclear technologies, and polysilicon for use in solar photovoltaics, including for the purposes of electric generation (consistent with section 15 of the National Science Foundation Act of 1950 (42 U.S.C. 1874)).(J)Advanced materials science, including composites and 2D materials and equipment, aerospace grade metals, and aerospace specific manufacturing enabling chemicals.(10)LenderThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations or a successor regulation).(11)LoanThe term loan means a direct loan or other debt obligation issued by an eligible entity and funded by the Under Secretary in connection with the financing of an activity under this section.(12)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Under Secretary to pay all or part of the principal of, and interest on, a loan or other debt obligation entered into by an eligible entity and funded by a lender.(13)ManufactureThe term manufacture means any activity that is necessary for or incidental to the development, production, processing, distribution, or delivery of any raw, in process, or manufactured material (including minerals, metals, and advanced processed materials), article, commodity, supply, product, critical good or service, or item of supply.(14)Manufacturing facilityThe term manufacturing facility means any type of building, structure, or real property necessary or incidental to the manufacturing of a critical good or service.(15)Manufacturing technologyThe term manufacturing technology means technologies that are necessary or incidental to the manufacturing of a critical good or service.(16)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.(17)OfficeThe term Office means the Supply Chain Resiliency and Crisis Response Office established under subsection (a).(18)StateThe term State means each State of the United States, the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, and any other territory or possession of the United States.(19)Supply chainThe term supply chain means a supply chain for a critical good or service.(20)Tribal governmentThe term Tribal government means Indian Tribes, Alaska Native Tribal entities, and Native Hawaiian communities.(21)Under SecretaryThe term Under Secretary means the Under Secretary of the Office of Supply Chain Resiliency and Crisis Response appointed pursuant to subsection (c).